id office uilc cca-701947-09 -------------- number release date from ------------------------ sent wednesday date am to ------------------ cc --------------------- subject re closing_agreement general questions closing agreements under sec_7121 of the irc are subject_to the disclosure laws but not just sec_6103 in general sec_6103 together with a specifically provide that any agreement under sec_7121 is confidential closing agreements are final with regard to the determinations within them once the tax_liability or issue is established by the closing_agreement it cannot be changed sec_7122 of the irc covers offers-in- compromise the boilerplate language in a closing_agreement regarding sec_7122 notifies a taxpayer that regardless of the closing_agreement the taxpayer would still be entitled to submit an offer-in- compromise with respect to the liability or the issue determined with finality in the closing_agreement in other words a taxpayer who enters into a closing_agreement with the irs does not foreclose his right to submit an offer-in-compromise later with respect to the same liability or issues covered in an earlier closing_agreement
